DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 35 is objected to because of the following informalities:  in line 1, “radiograph” should be “radiography” to keep the terms consistent throughout the claims.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  in line 1, “radiograph” should be “radiography” to keep the terms consistent throughout the claims.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  in line 1, “radiograph” should be “radiography” to keep the terms consistent throughout the claims.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  in line 1, “radiograph” should be “radiography” to keep the terms consistent throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 34-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 34 recites, in part, “acquires a plurality of radiographs for analysis of respiration from a radiographic imaging apparatus when dynamic-image radiography by radiation is performed”.  The applicant’s disclosure only mentions “analysis of respiration” one time in the first paragraph under “Description of the Related Art”.  There is no teaching describing acquiring a plurality of radiographs for analysis of respiration in the disclosure.  Independent claims 47 and 50 are rejected for reasons similar to the rejection of independent claim 34; specifically, for the recitation of acquiring radiographs for analysis of respiration.
It is further noted that claim 41 recites, “wherein the hardware processor determines whether there is body movement of a subject based on the acquired radiographs.”  This seems to contradict that which is claimed in claim 34 which recites “acquires a plurality of radiographs for analysis of respiration from a radiographic imaging apparatus when dynamic-image radiography by radiation is performed”.  Body 
Claims 35-46 and 48 are rejected by virtue of their dependency on claim 34.  Claim 49 is rejected by virtue of its dependency on claim 47.  Claims 51-54 are rejected by virtue of their dependency on claim 50.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



January 26, 2022